DETAILED ACTION
	This final Office action is in response to the amendment filed November 16, 2021 by which claims 1, 4, 5, 11, 14 were amended, claims 16-17 and 18-20 were canceled (where these claims were drawn to inventions non-elected without traverse on May 17, 2021), and claims 21-23 and 24-25 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant’s Remarks (see the middle of page 7) pertaining to the abstract are noted. However, the Examiner stands that Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. It should avoid using phrases which can be implied, such as, “easily and quickly” in line 1.

Title
Applicant’s Remarks (see the middle of page 7) pertaining to the title are noted. However, the Examiner stands that title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, one of ordinary 

Claim Objections
Claim 21 is objected to because in the last line of claim 21, “define” should be changed to     --defines--. Appropriate correction is required.	

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,164,287 (Muller et al. ‘287).
With respect to claim 1, Muller et al. ‘287 disclose a display stand (i.e., a “stadium” shaped stand - the shape of the tiers is considered to define a “stadium”) comprising a plurality of stringers with respect to claim 2, wherein the stringers (3) include a plurality of slots (at 3A, 3B, 3C) along the top side (as defined above - see Figure 3); and the risers (2B, taller 2E, i.e., 2B fits within slot 3A and 2E in Figure 8 fits within slot 3B) and the runners (2D, 2D, 2E, 2F, i.e., where portion at 2F, as in Figure 7, fits within the slot 3A) removably fit within the slots; with respect to claim 3, wherein the risers (2B, taller 2E) include a plurality of channels (unnumbered - similar to the portions shown in 2F in Figure 7) spaced apart along each of a forward side and a rearward side (the elements 2F extend through the elements, and thus is considered to on a forward and rearward side thereof); the runners (2D, 2D, 2E, 2F) include a plurality of reliefs (unnumbered - the portions in 2E and 2F in Figure 7) spaced apart along each of a forward side and a rearward side (the elements 2F extend through the elements, and thus is with respect to claim 9, wherein each of the plateaus are at an elevation different (see Figure 8) than each of the other plateaus; with respect to claim 10, wherein the elevation of each of the plateaus successively increases from a forward side (left in Figure 8) to a rearward side (right in Figure 8) of the stringers (3); with respect to claim 11, wherein the stringers (3), the risers (2B and taller 2E) and the runners (2D, 2D, 2E, 2F) combine to define the tiered-stadium configuration with at least three sections (the sections are disposed vertically, and between adjacent elements 3 - see Figure 8); with respect to claim 12, wherein the stadium configuration includes at least two of the at least three sections being trapezoidal in shape (see Figure 5 - between adjacent elements 3); with respect to claim 13, wherein at least one of the at least three sections is shorter in depth (see Figure 11 - at 2K is shorter than 2L) than one of the other at least three sections; with respect to claim 14, further comprising a plurality of covers (10 - see Figure 2) covering at least a portion of one or more seams between adjoining ones of the at least three sections (see bottom of Figure 4); and with respect to claim 15, further comprising a plurality of straps (i.e., a strap is defined as “a long, narrow object” - element 40 -see Figure 24) attaching between adjoining ones of the at least three sections to limit movement.
With respect to the preamble “food serving stadium” and “for display of food” (at the end of claim 1), it is noted that these are functional recitations and not considered to breathe any life into the claims. Thus, the reference need not explicitly show use with food in order to meet the claim language, but rather the reference need only be capable of displaying food. Therefore, it is noted that food is considered to be capable of being displayed, such as canned goods which would be generally the same size as the “tumblers” shown in Figure 1.

      Comments on Allowable Subject Matter
Applicant’s Remarks (see middle of page 7) pertaining to new claim 21 being “commensurate with allowed, dependent claim 4” is noted, but is not wholly accurate, i.e., where the claimed combination of allowable claim 4 should include all limitations of original claims 1, 2, 3, and 4. Claim 21 is lacking (a) the limitation in the “wherein” clause at the end (last two lines) of claim 1, as well as (b) line 3 of claim 3, i.e., “wherein the channels and the reliefs removably fit within the slots”. 
With respect to (a), similarly, to the title of the invention, the preamble of claims 21-23, i.e., “A stadium” is not considered to fully encompass what is being claimed. Accordingly, Applicant is strongly encouraged to add the “wherein” clause from the last two lines of claim 1 into claim 21 (preferred by the Examiner), or to more clearly define “A stadium” in the preamble.
With respect to (b), it is noted that the omission of the “wherein” clause from claim 3 in claim 21 is broader than what was previously indicated to be allowable, i.e., the channels and reliefs removably fitting within the slots (of claim 3) is broader than the risers and runners “oriented… between the slots” (see lines 7-8 and 13 of claim 21). However, claim 21 comprises the features considered to be allowable, i.e., namely the risers having the channels and a middle fold line, found in allowable claim 4 (see Allowable Subject Matter, advanced below).
With respect to claim 24, Applicant has stated that new claim 24 being “commensurate with allowed, dependent claim 4 but without the subparagraphs”, but as advanced above with respect to claim 21, claim 24 is also missing (a) and (b) in addition to the “subparagraphs”. Accordingly, Applicant is strongly encouraged to add the “wherein” clause from the last two lines of claim 1 into claim 24 (preferred by the Examiner), or to more clearly define “A structure” in the preamble. Further, the omission of the “subparagraphs” in claim 24 is acceptable, since the claim, similarly to 21, comprises the features considered to be allowable, i.e., namely the risers having the channels and a middle fold line, found in allowable claim 4 (see Allowable Subject Matter, advanced below).

Allowable Subject Matter
Claims 4-8 stand as being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and claims 21-23 and 24-25 are allowed.
With respect to U.S. Patent No. 5,289,926 (Lewis et al. ‘926), although Lewis et al. ‘926 are considered to teach a riser (as at 10e, 11 in Figure 4) with a middle fold line (below numeral 10f), i.e., at the bottom of the riser, there would be motivation to combine this teaching with the riser of  Muller et al. ‘287, since the channels, required in claim 3, are at the bottom of the riser (as at 2B in Muller et al. ‘287), and thus, since the fold line taught by Lewis et al. ‘926 is also at the bottom of the riser, one could not have a fold line the riser and have the channels at the fold line and have structure of Muller et al. ‘287 function in the same manner.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. Applicant argues (see middle of page 7) that Muller et al. ‘287 uses “a plurality of floor supports, which fail to sufficiently suggest or disclose the risers and runners being positioned along a top side of the stringers”, and while this argument is noted, this argument is considered to be more limiting than what is actually being claimed. Firstly, applicant refers to element 4 to define “floor supports… positioned along a bottom of standard 3” (see footnote at the bottom of page 7), but this 1, and thus is more limiting than what is being claimed or that is set forth in the rejection of claim 1. Thus, the “top side “of the stringers (elements 3) is not at the location of element 4, as argued by Applicant, but rather at the opposite side of elements 3 from element 4, as defined above by the Examiner in claim 1. Therefore, the risers and runners are one the “top side”, as advanced above in the Section 102 rejection, as in claim 1. Thus, this argument is rendered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Design Patent Nos. D761,659, and D426,402 and U.S. Patent Nos. 7,128,000 and 5,413,801 show stadium shaped structures for displaying food. U.S. Patent Nos. 7,111,743, 5,289,926, 4,228,904, 3,564,790, 3,141,555, 2,430,166 2,190,255, 1,931,521, and 1,925,673 and U.S. Patent Application Publication No. 2004/0251223 show structures with stringers, risers and runners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631     

                                                                                                                                                                                                   November 23, 2021